DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations to communicating a request for an action to a target entity; determining a response time corresponding to the action based on prior execution experience; and waiting for a response corresponding to a completion of the action from the target entity.
The claims recite limitations for communicating a request for an action to a target entity; determining a response time corresponding to the action based on prior execution experience; and waiting for a response corresponding to a completion of the action from the target entity as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a machine-readable medium” and “a processing resource” in claims 11 and 18, and generic elements such as a source entity, and a target entity in claims 1, 11, and 18, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the communicating steps are merely data gathering that can be heard or seen. The determining a response time encompasses the user performing metal calculations, perhaps with the aid of pen and paper. Finally, the waiting for a response can encompass the user waiting for a response. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using a “machine-readable medium” and “a processing resource” in claims 11 and 18, and the generic computer elements of a source entity, and a target entity to perform the communicating, determining, and waiting steps. The machine-readable medium, processing resource, source entity, and target entity are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine-readable medium, a processing resource, a source entity, and a target entity to perform the communicating, determining, and waiting steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Asthana et al. (US PG Pub No. US 2019/0318287 A1).

Regarding claim 1, AAPA teaches a method comprising: 
communicating, by a source entity, a request for an action to a target entity, wherein the request is generated by the source entity and is to be acted upon by the target entity by performing one or more jobs ([0001], wherein “a source entity sends a request for an action to be fulfilled by a target entity”); 
waiting, by the source entity, for a response corresponding to a completion of the action from the target entity for at least a time duration corresponding to the response time ([0001], wherein “a wait state mechanism of the source entity may wait for a response from the target entity for a certain time period that is usually set to a predefined or fixed wait time value”).
AAPA does not teach determining, by the source entity, a response time corresponding to the action based on prior execution experience of the one or more jobs associated with the action and a learning rate. 
Asthana teaches a method for accepting a request from a user for report generation (Abstract). Asthana teaches that a predicted completion time for the new report is generated using historical data for prior reports and a historical completion time prediction model (i.e. learning rate) ([0009]; [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a response time corresponding to the request based on prior execution experience of the one or more jobs and a model. One would be motivated by the desire to utilize a multi-variable regression model trained on historical reports to provide more accurate predictions as taught by Asthana ([0016]).

Regarding claim 2, AAPA teaches the response time is a wait time ([0001], wherein “a wait state mechanism of the source entity may wait for a response from the target entity for a certain time period that is usually set to a predefined or fixed wait time value”).

Regarding claim 3, AAPA teaches the response time is an acknowledge time ([0001], wherein “a wait state mechanism of the source entity may wait for a response from the target entity for a certain time period that is usually set to a predefined or fixed wait time value”).

Regarding claim 4, Asthana teaches the prior execution experience is an experienced time of execution learned by the source entity ([0009]; [0016]).

Regarding claim 7, Asthana teaches retrieving the experienced time of execution corresponding to the one or more jobs from an experience table ([0009]; [0016], wherein a model represents a data structure or table).

Regarding claim 8, Asthana teaches determining a buffer deviation time based on the learning rate and a predetermined value ([0008], wherein a delay is determined). 

Regarding claim 9, Asthana teaches determining the response time comprises summing the experienced time of execution corresponding to the one or more jobs and the buffer deviation time ([0008], wherein a delay is added).

Regarding claim 10, Asthana teaches recording an actual time duration for completion of the action; and updating the learning rate based on the actual time duration for completion of the action ([0025]).

Regarding claims 11-12 and 14-20, they are the system and medium claims of claims 1, 4, and 7-10 above. Therefore, they are rejected for the same reasons as claims 1, 4, and 7-10 above. 


Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Asthana et al. (US PG Pub No. US 2019/0318287 A1), further in view of Srinath (US PG Pub No. US 2012/0066683 A1). 

Regarding claims 5-6, AAPA and Asthana do not teach the experienced time of execution corresponding to a job of the one or more jobs is an average time of execution corresponding to all previous execution of the job or a moving average time of execution corresponding to all previous execution of the job.
Srinath teaches various techniques for predicting task completion times using previous attempts like Simple, Cumulative, Exponential, or Weighted Moving Averages ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an average time of execution or a moving average time of execution. One would be motivated by the desire to try various well known mathematical approaches such as taught by Srinath. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 13, it is the system claim of claim 6 above. Therefore, it is rejected for the same reasons as claim 6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195